El Juez Peesidente Señob del Tobo,
emitió la opinión del tribunal.
Eugenio Padilla presentó en la Corte de Distrito de Ma-yagüez una petición de certiorari con objeto de que la corte revisara los procedimientos seguidos en la Corte de Paz de Maricao con motivo de cierta apelación entablada por To-más Quintana contra una resolución de la Junta Insular de Elecciones negando la exclusión de Padilla de las listas elec-. torales del municipio de Maricao. El auto fue expedido. Se celebró una vista en la que intervinieron el peticionario por su abogado y el juez de paz por el suyo y por el fiscal del distrito. La corte finalmente anuló la sentencia de que se querelló el peticionario y no conforme el juez de paz de-mandado interpuso el presente recurso de apelación, seña-lando en su alegato la comisión de tres errores, así:
“1. La corte erró al admitir, en el acto de la vista del certiorari, ,prueba extraña y distinta al return;
“2. La corte erró al dictar sentencia declarando con lugar la petición de certiorari, a pesar de que el return demostró que en la celebración del juicio en la Corte de Paz se siguió el procedimiento *303de ley, citándose a Eugenio Padilla y que dicha Corte actuó con ju-risdicción ;■
“3. La corte erró al condenar al demandado al pago de costas.”
 Convenimos con el apelante en que es- una regla bien establecida que en casos de certiorari la corte que ex-pide el auto está limitada para decidir la cuestión que se le plantee a lo que demuestra el diligenciado.
En el caso de Rodríguez v. Asamblea Municipal de Guánica, 31 D.P.R. 493, 498, esta corte bizo las siguientes citas de Spelling y de Corpus Juris:
“ ‘En el procedimiento de certiorari no existe alegación formal por parte del demandado. El auto diligenciado hace las veces de contestación en una acción ordinaria, y a veces se le designa como tal. El único oficio que desempeña el auto de certiorari de la ley común es hacer que se certifiquen los autos de un procedimiento por una corte inferior a una superior y es el deber del organismo inferior a quien el auto se dirige enviar una transcripción completa de los autos, debidamente certificados, a la corte que concede el auto sin ninguna exposición de hechos que no consten de los autos.’ 2 “Spelling, Injunctions and other Extraordinary Remedies,” pág. 1733.
“ .... El auto diligenciado constituye la contestación, así como la prueba y el caso se celebra por virtud del mismo, a menos que mediante moción se presente una contestación adicional o enmen-dada. Stump v. San Luis Obispo County, 131 Cal. 364, 366, 63 P. 663, 82 A.S.R. 350; .... 11 C.J. 156, nota 37 (a).”
En los últimos años la Asamblea Legislativa ba decre-tado recursos de certiorari en determinados casos. Esos re-cursos ban sido considerados por esta corte como “certio-raris” especiales a los cuales debe aplicarse en todo lo posi-ble las reglas del certiorari clásico pero admitiendo ciertas variaciones consistentes con la naturaleza del asunto y ten-dentes a convertir en realidad el propósito del legislador. Parece conveniente a este respecto transcribir lo que esta corte dijo en el caso de El Pueblo v. Oms, 34 D.P.R. 455, 457. Fué así:
“(2) El procedimiento de certiorari de referencia, aunque de-*304bido al uso del nombre puede tener alguna de las características de un auto clásico de certiorari, no está limitado a un examen de la documentación oficial. Las protestas, los affidavits presentados ante la junta y posiblemente alguna prueba aliunde, especialmente si ba sido descubierta recientemente, podrían ser revisados en un procedi-miento de certiorari. La idea de la legislatura fué proveer un auto para la corrección de los abusos electorales, y lo mismo que en la Ley Municipal y la Ley de Compensaciones a Obreros, la legislatura ba conferido un remedio. El limitarlo a la documentación oficial baria el auto en algunos casos completamente ilusorio.”
El caso concreto sometido a nuestra consideración y re-solución no es en verdad uno de los certioraris especiales a que acabamos de referirnos. Si la Corte de Distrito de Ma-yagüez pudo expedirlo lo fué a virtud de los poderes que otorga la ley general de 1904 (Comp. 1911, sees. 1349 a 1353), sobre la materia. Siendo ello así y apareciendo que la corte admitió prueba fuera del diligenciado, es necesario reconocer que el error alegado existe. Abora bien, diebo error no es, a nuestro juicio, perjudicial, porque del diligen-ciado por sí solo surge la falta de jurisdicción de la Corte de Paz de Maricao sobre la persona del peticionario, como veremos en seguida al considerar el segundo de los errores señalados.
El diligenciado del auto demuestra que el 29 de julio de 1924 el abogado R. A. Saliva presentó un escrito ante la Corte de Paz de Maricao en el asunto de Tomás Quintana, en el que éste aparece apelando de la resolución de la Junta Insular de Elecciones que desestimó su petición de exclusión de. los electores Eugenio Padilla y Juan B. Martínez. No consta que el escrito se notificara al peticionario Ríos.
El 6 de agosto de 1924 la corte de paz dictó una orden que copiada a la letra dice:
“La corte en vista de que este asunto es de carácter urgente y se encuentra pendiente de vista y Resolución, señala, a propia mo-ción, el día ocbo de agosto de 1924, a las nueve de la mañana, para la celebración del juicio. Y la corte ordena que se cite para dicho *305juicio a Tomás Quintana, Eugenio Padilla Ríos, Juan Bautista Mar-tínez Rivera, José Avilés, Ledo. Rafael A. Saliva y Ledo. Angel A. Vázquez.”
Luego sigue el mandamiento así:
“Estados Unidos de América. — El Presidente de los Estados Unidos, SS. — El Pueblo de Puerto Rico versus Eugenio Padilla Ríos. — En el Juzgado de Paz de Maricao, Puerto Rico.- — El Pueblo de Puerto Rico, a Eugenio Padilla Ríos, Rafael A. Saliva, Tomás Quintana y Angel A. Vázquez. — Por la presente se requiere’ a usted para que comparezca ante este Juzgado de Paz de Maricao, Puerto Rico, el día 8 de agosto de 1924, a las nueve de la mañana, como testigo en un proceso civil instituido por Don Tomás Quintana, contra Eugenio Padilla Ríos, en virtud dé una apelación presentada contra una resolución de la Junta Insular de Elecciones, y si usted no comparece se le considerará culpable de desacato a la corte.-— Extendido bajo mi firma en Maricao, Puerto Rico, hoy seis de agosto de 1924.— (fdo.) Francisco Miró, Juez de Paz Int. — (fdo.) Tomás Quintana. — A- Vázquez.”
Y hay otro documento que dice:
“Citación a testigos por Ramón Liquet. — En la Corte de Paz de Maricao, P. R. — En el asunto de Tomás Quintana. — Apelación de la Junta Insular de Elecciones sobre inscripciones. — Affidavit.—Yo, Ra-món Liquet, mayor de edad, juro solemnemente: Que no tengo in-terés en este asunto, que soy ciudadano bona-fine de Puerto Rico, con residencia en Maricao, y en la fecha que más adelante se dirá, era mayor de veinticinco años; que recibí la anterior cédula de ..cita-ción el día seis de agosto de 1924 y el día seis de agosto de 1924 cité personalmente en Maricao, P. R. a Tomás Quintana, José Avilés y Ledo. Angel A. Vázquez que por encontrarse fuera de la municipali-dad el día seis de agosto de 1924 los Sres. Eugenio Padilla Ríos y Juan Bta. Martínez Rivera, esperé hasta el día siete de agosto de 1924, día en que cité personalmente en Maricao, P. R.,-a los Sres. Eugenio Padilla Ríos y Juan Bta. Martínez Rivera, para que el día ocho de agosto de 1924, a las nueve de la mañana, comparecieran to-dos ante la Corte de Paz de Maricao para la celebración del juicio en este caso, y que al citar a todas y cada una de dichas personas les mostré personalmente la anterior cédula de citación. — Maricao, P. R., 7 de agosto de 1924.— (fdo.) Ramón Liquet. — No. 89. — Sus-crito y jurado ante mí por Ramón Liquet hoy día siete de agosto de 1924. — (fdo.) Francisco Miró, Juez de Paz interino de Maricao.”
*306El ocho de agosto, de 1924 no. compareció Padilla. Eso. no obstante oyó la corte la apelación y la declaró con lngar revocando la resolución de la Junta Insular de Elecciones y •decidiendo que Padilla no era un elector capacitado del mu-nicipio de Maricao. Fue - entonces que Padilla archivó su ■petición de certiorari ante la Corte de Distrito de Mayagüez .y obtuvo mediante ella -que la sentencia en la Corte de Paz »de Maricao fuera anulada;
Al razonar su fallo la corte de distrito hizo constar que 2a cédula de citación empleada era una de las formas impre-.sas para causas criminales usadas para la citación de testi-gos. Ella en verdad sólo contiene el apercibimiento de que •de no comparecer la persona citada se le condenará por de-sacato a la corte, y admitiendo en toda su extensión la ver-dad del, diligenciado del mandamiento sólo resulta que se mostró personalmente la cédula de citación a las personas, que se citaban. No sólo no. se entregó al peticionario Padilla copia del escrito estableciendo la apelación, que tiene ■el carácter de una demanda, sino que ni siquiera se dejó en su poder una cppia .de la citación.
Como sostiene la parte apelada.en su alegato, todo-el de-recho. que pudo .quizá tener, la corte- de paz fué el de citar, nuevamente a Padilla para que expusiera las causas a vir-tud de las cuales no debía castigársele por desacato, pero nunca adquirió jurisdicción para dictar sentencia contra, él despojándolo de su derecho a votar, derecho que le había .sido. reconocido por la Junta Insular de Elecciones después de una controversia sobre la materia.
La sección 32 de la Ley dé' Inscripciones y Elecciones de .junio 25, 1919, tal cómo quedó enmendada por la Ley Nb. 1. de 18 de junio de 1924 (p. 15), en lo pertinente dice:
"En todos los casos de'apelaciones dé las decisiones de la Junta Insular de Elecciones, según se autoriza anteriormente en esta Section, la corte municipal o el juzgado de paz señalará uno o más días •consecutivos para las vistas de dichas apelaciones, y los jueces mu-nicipales o de paz en dicho día o días'se consagrarán -a la vista dé' *307las mismas basta oírlas tocias debidamente, y en la vista de dichas apelaciones, las cortes ante las cuales fueren oídas tendrán el de-recho y por la presente quedan facultadas para oír testigos, y para exigir y examinar los documentos y pruebas que juzgaréñ necesa-rios para poder llegar a una determinación sobre los hechos y la ley en esos casos; Disponiéndose, que dichos casos serán oídos de acuerdo con las reglas de evidencia y procedimientos judiciales que rigen en casos civiles; . . .
Claro está que se trata de un procedimiento rápido, su-marísimo, pero ello no quiere decir que pueda condenarse a una persona sin saber siquiera que ba sido, demandada, sin habérsele servido una copia fiel de la demanda, con sólo ha-bérsele citado en forma tan confusa que más bien podía des-prenderse que se le llamaba como testigo y no como parte en el procedimiento. El legislador tuvo buen cuidado de disponer, como hemos visto, expresamente en la ley electoral “que dichos casos serán oídos de acuerdo con las regias de evidencia y procedimientos judiciales que rigen en casos ci-viles.” Ello admite, dadas las circunstancias especiales con-currentes, una reducción al límite de los términos, la mayor simplicidad posible en los procedimientos, una excesiva ra-pidez en las vistas y resoluciones, pero ello no puede admi-tir que se prescinda por completo de conceder su día en corte a la parte interesada.
- Otras razones se aducen por la parte apelada en su ale-gato para sostener la sentencia recurrida, pero estimando que la expuesta es fundamental, prescindiremos de su estu-dio en gracia a la brevedad y al exceso de trabajo que pesa sobre esta corte.
En cuanto al tercer error, limitando nuestro examen al diligenciado, no resulta la temeridad del demandado. Pudo éste actuar en la forma en que lo hizo de buena fe y no debió' por tanto condenársele al pago de las costas. En este extremo debe revocarse la sentencia apelada.

Por virtud de todo lo expuesto debe modificarse la sen-tencia apelada sustituyendo las palabras “y se condena al 
*308
demandado al pago de las costas” por las siguientes: “sin especial condenación de costas”, y así modificada debe con-firmarse.■